Case 1:17-cv-24469-CI\/|A Document 34-1v Entered on FLSD Docket 12/04/2018 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

MIAMI DIVISION
ELIZABETH McKENZIE, CASE NO. l:l7-cv-24469

Plaintiff,
vs.

STEINER TRANSOCEAN LIMITED,

Defendant.

 

DEFENDANT’S EXPERT WITNESS DISCLOSURE
Defendant, STEINER TRANSOCEAN LIMITED, by and through its undersigned
counsel, and pursuant to the Federal Rules of Civil Procedure 26 (a) (2), hereby serves its
Expert Witness Disclosure and states:
l. Karen R. Kade, M.D. (Expert Witness)
12600 S.W. 120 St. #107
Miami, FL 33186
Dr. Kade is a Board Certified dermatologist. She is expected to offer testimony
regarding Elizabeth McKenzie’s medical condition and treatment diagnosis and
prognosis. Her opinions will be based upon her review of the medical records,

photographs, depositions, as well as her background, training, education and experience.

A copy of Dr. Kade’s Curriculum Vitae is attached.

MCINTOSH SAWRAN & CARTAYA, P.A. ~ A'rroRNEYs AT LAw ~ ms EAsT sUNRIsE BLvD - Fon'r LAUDERDALE, FL 33304

TELEPHONE (954) 765-1001 FACS[M[LE (954) 765-1005

Case 1:17-cv-24469-CI\/|A Document 34-1 Entered on FLSD Docket 12/04/2018 Page 2 of 3

CASE NO.' 1 .'1 7-cv-24469
Defena'ant’s Expert Witness Disclosure

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a correct copy hereof has been furnished to: Paul M.
Hoffman, Esquire, Hoffman Law Firm, 2881 East Oakland Park Boulevard Penthouse
Suite 307, Fort Lauderdale, FL 33306, by [e-mail] on this 25th day of September, 2018.

MCINTOSH, SAWRAN &
CARTAYA, PA

1776 East Sunrise Blvd

Fort Lauderdale, Florida 33338-7990
Telephone: (954) 765-1001
Facsimile: (954-765-1005

By: /s/ Carmen Y. Cartaya
CARl\/IEN Y. CARTAYA

Florida Bar No: 515736
cyc@eadings@mscesq.com

(for email service only)

2

MCIN'I`OSH SAWRAN & CARTAYA, P.A. - ATroRNEYs AT LAw - 1776 EAsT sUNRIsE BLvl) - FORT LAUDERDALE, FL moa

TELEPHONE (954) 765-1001 FACS[MILE (954) 765-1005

Case 1:17-cv-24469-CI\/|A_ Document 34-1 Entered o‘n FLSD Docket 12/04/2018 Page 3 of 3

 

4
1

Karen R. Kade, M.D.

 

FELLOW OF THE AMERICAN ACADEMY OF DERMATOLOGY

l2600 S.W. 120 STREET
SUITE 107
MIAMl, FLORIDA 33 ] 86
PHONE: 305-969-6954
FAX: 305-969-9`| 04
www.drkcrenkode.com

Address Residence Off`lce
13170 S.W.' 106 St. 12600 S.W. 120 St. #107
Miami, FL 33186 Miami, FL 3186
[305) 386-3626 Ph: (305) 969-6954

Persona| Data

FX: (305) 969-9104

D.O.B:Apri| 30, 1954; Married to Pa`u| Kade. 2 grown children, both marr_ied & living in NYC.

Education ALBERT ElNSTElN COLLEGE OF MED|C|NE - Bronx, N.Y.
M.D Degree - June, 1976
FORDHAM UN|VERSITY - Bronx, N.Y. 1969 to 1972
B.S Degree, Summa Cum Laude;
Phi Beta Kappa -June 1972
BRONX H|GH SCHOOL OF SC|ENCE - Bronx, N.Y.
1967 to 1969
Licensure F|orida Medical License, 1980
Board Dip|omat of the American Board of Dermato|ogy
Certification 1980
Staff Baptist and South Miaml Hospita|s
Prlvlleges
Professional Amen'can Academy of Dermato|ogy, Miami
Memberships Dermato|ogic Soclety, F|orlda Dermatologic Society,
Dade County Assoclation
Professional University of North Carolina - Chape| Hil|, N.C.
Iraining 1976 to 1977: Pediatric \nternship
1977 to 1980: Dermato|ogy Residency
Practice November 10, 1980 to June 30, 1983: lNA Hea|th

References

Plan, |nc. - Providing dermatologic care to patients
ln Dade and Broward Counties, F|orida

May 2, 1983 to Present: Solo private practice, Miami, F|orida

Available upon request

